DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 23 August 2021.  Claims 6-15 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to claim 9.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Jaketic (Reg. No. 56,280) on 12 October 2021.

The claims have been amended as follows: 
In claim 9, at line 19, “each of the plurality fuel elements is” has been changed to -- at least some of the plurality of fuel elements are --.
In claim 9, at line 21, “each of the plurality of fuel elements” has been changed to -- the at least some of the plurality of fuel elements --.

Allowable Subject Matter
Claims 6-15 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646